Case: 14-3074      Document: 13      Page: 1     Filed: 05/06/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  CHARLES G. JOHNSON,
                       Petitioner,

                                v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                          2014-3074
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-0353-10-0501-B-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
      The United States Postal Service moves to reform the
 official caption to name the Merit Systems Protection Board
 (“Board”) as the proper respondent, to stay the petition for
 review pending resolution of the motion to reform the
 caption, and for a 21-day extension of time following the
 disposition of these motions for the Board to file its
 response brief.
Case: 14-3074         Document: 13    Page: 2     Filed: 05/06/2014



 2                                   JOHNSON    v. MSPB



     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. We
 determine that the Board should be designated as the
 respondent.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motions are granted. The Board’s brief shall
 be due within 21 days of the date of this order.
       (2) The revised official caption is reflected above.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21